Citation Nr: 1046382	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-14 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea, including as secondary to service-connected bronchial 
asthma.

2.  Entitlement to a disability rating greater than 30 percent 
for bronchial asthma.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1987 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  A Travel Board hearing was held at 
the RO in July 2009 before the undersigned Acting Veterans Law 
Judge and a copy of the hearing transcript has been added to the 
record.

The issues of entitlement to a disability rating greater than 
30 percent for bronchial asthma and to a TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.  VA will notify 
the Veteran if further action is required on his part.


FINDING OF FACT

In testimony at his July 21, 2009, Travel Board hearing, prior to 
the promulgation of a decision in this appeal, the Veteran 
requested a withdrawal of his appeal with respect to the denial 
of his service connection claim for obstructive sleep apnea, 
including as secondary to service-connected bronchial asthma.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his 
or her authorized representative) have been met on the issue of 
entitlement to service connection for obstructive sleep apnea, 
including as secondary to service-connected bronchial asthma.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO denied the Veteran's claim of service connection for 
obstructive sleep apnea, including as secondary to service-
connected bronchial asthma, in the currently appealed rating 
decision issued in November 2005.  In testimony at his July 2009 
Travel Board hearing, the Veteran requested that his appeal be 
withdrawn with respect to the denial of this claim.  

The Board notes that it may dismiss any appeal which fails to 
allege specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at any 
time before the Board promulgates a decision.  38 C.F.R. § 20.204 
(2010).  Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  Given the 
Veteran's hearing testimony requesting withdrawal of his appeal 
for service connection for obstructive sleep apnea, including as 
secondary to service-connected bronchial asthma, there remain no 
allegations of errors of fact or law for appellate consideration 
with respect to this claim.  Accordingly, the Board does not have 
jurisdiction to review this claim and it is dismissed.


ORDER

Entitlement to service connection for obstructive sleep apnea, 
including as secondary to service-connected bronchial asthma is 
dismissed.

REMAND

The Veteran contends that his service-connected bronchial asthma 
is more disabling than currently evaluated.  He specifically 
testified in July 2009 that his symptoms of service-connected 
bronchial asthma warranted a 60 percent rating under 38 C.F.R. 
§ 4.97, Diagnostic Code (DC) 6602.  See 38 C.F.R. § 4.97, DC 6602 
(2010).  He also testified that his service-connected bronchial 
asthma prevented him from securing or maintaining substantially 
gainful employment, entitling him to a TDIU.  
As will be explained below, the Board finds that additional 
development is necessary before the Veteran's increased rating 
claim for bronchial asthma can be adjudicated on the merits.  The 
Board also finds that, because adjudication of the Veteran's 
increased rating claim for bronchial asthma likely will affect 
his TDIU claim, these claims are inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180. 183 (1991) (holding that 
two issues are inextricably intertwined when they are so closely 
tied together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  
Accordingly, adjudication of the Veteran's TDIU claim is 
deferred.

The Board notes that a review of the claims file shows that the 
Veteran's most recent pulmonary function testing was conducted in 
April 2007.  The Veteran testified in July 2009 that his service-
connected bronchial asthma had worsened since his most recent 
pulmonary function testing.  Thus, on remand, the Board finds 
that the Veteran should be scheduled for updated VA examination, 
to include pulmonary function testing.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and/or his current 
representative and ask them to identify all 
VA and non-VA clinicians who have treated him 
for bronchial asthma in recent years.  Obtain 
all VA treatment records which have not been 
obtained already.  Once signed releases are 
received from the Veteran, obtain all private 
treatment records which have not been 
obtained already.  Specifically, obtain 
all private treatment records for the 
Veteran which may be available from 
Bluestone Health Clinic, Lake Shanee, 
West Virginia, and from Bluefield 
Community Hospital, Bluefield, West 
Virginia, using the VA Form 21-4142's 
submitted for these facilities in April 
2009.  A copy of any response(s), to include 
a negative reply and/or any records obtained, 
should be included in the claims file.

2.  Then, schedule the Veteran for 
appropriate VA examination(s) to determine 
the current nature and severity of his 
service-connected bronchial asthma.  All 
necessary testing should be conducted, to 
include pulmonary function testing.  The 
claims file should be provided to the 
examiner(s) for review.  Based on a review 
of the claims file and the results of the 
Veteran's physical examination, to include 
pulmonary function testing, the examiner(s) 
should determine whether the Veteran's 
service-connected bronchial asthma requires 
at least monthly visits to a physician for 
required care of exacerbations or 
intermittent (at least 3 times per year) 
courses of systemic (oral or parenteral) 
corticosteroids.  The examiner(s) also should 
determine whether the Veteran's service-
connected bronchial asthma results in more 
than one attack per week with episodes of 
respiratory failure or requires daily use of 
systemic (oral or parenteral) high dose 
corticosteroids or immune-suppressive 
medications.  

3.  Schedule the Veteran for appropriate 
examination(s) to determine the impact of his 
service-connected bronchial asthma on his 
employability.  The claims file should be 
forwarded to the examiner(s) for review.  
The examiner(s) should obtain a complete 
occupational history from the Veteran, if 
possible.  Based on a review of the claims 
file and the results of the Veteran's 
physical examination, the examiner(s) is 
asked to opine whether it is at least as 
likely as not (i.e., a 50 percent or greater 
probability) that the Veteran's service-
connected bronchial asthma, alone, prevents 
him from securing or maintaining 
substantially gainful employment.  A complete 
rationale must be provided for any opinion(s) 
expressed.

4.  Thereafter, readjudicate the Veteran's 
increased rating claim for bronchial asthma 
and his TDIU claim.  If the benefits sought 
on appeal remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


